UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7059



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RONALD NELSON, a/k/a Ronnie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville.     Malcolm J. Howard,
District Judge. (CR-94-57-H, CA-97-263)


Submitted:   October 23, 1997          Decided:     November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Nelson, Appellant Pro Se. Jane H. Jackson, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

Appellant raises issues for the first time on appeal, and we de-

cline to address these issues. See Muth v. United States, 1 F.3d
246, 250 (4th Cir. 1993). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Nelson, Nos. CR-

94-57-H; CA-97-263 (E.D.N.C. June 25, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2